DETAILED ACTION
Claims 51-70 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under PCT/CN2014/088119 filed on 10/8/2014.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Liu Reference (US 2013/0188696 A1) and the Liu Reference (US 2014/0140404 A1) [Liu-2],

Liu relates to generate a prediction block for a chroma block, wherein the prediction block comprises a plurality of predicted chroma samples, wherein each of the plurality of predicted chroma samples is based on a first plurality of reconstructed luma samples located in a corresponding reconstructed luma block, a second plurality of reconstructed luma samples located in neighboring blocks of the corresponding reconstructed luma block, and a look-up table, wherein an index of the look-up table is based on the second plurality of reconstructed luma samples. For the chroma components, six intra prediction modes may include a chroma from luma prediction mode (referred to as a linear model or method (LM) mode), a vertical prediction mode, a horizontal prediction mode, a diagonal mode, a direct current (DC) prediction mode, and a direct mode (DM) derived from the luma 
Liu-2 teaches the DM mode (Direct mode) is the prediction mode that the Chroma block uses the prediction of the collocated Luma block. In most cases when the Luma PU type is 2Nx2N, the prediction mode that has been used for predicting the 2Nx2N Luma PU is used as the DM mode for predicting the collocated NxN Chroma block. However, when the NxN PU type is used for predicting a 2Nx2N CU, the prediction mode of the first NxN Luma PU is used as the DM mode for predicting the NxN Chroma block. When 2NxN or Nx2N PU type is selected for the 2Nx2N CU, there will be two DM modes, referred as DMO from PUO and DM1 from PU1; Fig.6 - (640) NxN PU and mode decision; (660) 2NxN/Nx2N PU and mode decision; and (670) Best PU and mode (see Liu-2 Fig.6, [0034]).

The following is an examiner's statement of reasons for allowance: Liu, Liu-2, nor other relevant art or combination of relevant art, teaches encoding video to produce encoded data, wherein the encoding the video includes: evaluating a condition for a sequence of the video; conditionally signaling a syntax element that indicates whether ACT is enabled for the sequence of the video, including signaling the syntax element that indicates whether ACT is enabled if the condition is satisfied but otherwise skipping the signaling the syntax element that indicates whether ACT is enabled; for each of multiple CUs of a picture of the sequence of the video, encoding the CU to produce part of the encoded data, wherein the encoding the CU includes: evaluating a condition for the CU, wherein the evaluating the condition for the CU includes checking whether ACT is enabled for the sequence of the video; and conditionally signaling a syntax element that indicates color space for the CU, including signaling the syntax element that indicates the color space for the CU if the condition for the CU is satisfied but otherwise skipping the signaling the syntax element that indicates the color space for the CU; and outputting the encoded data as part of a bitstream.

Therefore, the independent claims 51, 59 and 68 are allowable by the addition of the limitations. Claims 52-58, 60-67 and 69-70 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483